Citation Nr: 0627710	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  00-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from February 1968 
to June 1971.

Pertinent to this appeal, in a March 1997 rating action, the 
RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective November 27, 1996.  In 
June 1998, the appellant filed a claim for increase. 

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an August 1999 RO rating decision that, 
based on evidence received in connection with the June 1998 
claim, decreased the rating for the appellant's service-
connected PTSD from 30 percent to 10 percent (effectively 
denying the claim for increase).  The appellant filed a 
Notice of Disagreement (NOD) in August 1999, and the RO 
issued a Statement of the Case (SOC) addressing the reduction 
issue in December 1999.  The appellant filed a substantive 
appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) 
in January 2000.

In August 2001, the appellant and his wife testified during a 
hearing before a former Member of the Board (now, Veterans 
Law Judge (VLJ)) in Washington, D.C.; a transcript of that 
hearing is of record.  In January 2002, the appellant 
declined an opportunity for an additional hearing before a 
current VLJ.

In May 2002, the Board undertook additional development of 
the appeal pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002)-essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board and not reviewed by the RO-were held to be invalid.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, in June 2003, the Board characterized the appeal 
as encompassing both a claim for restoration, and a claim for 
an increased rating-which the RO had denied in September 
1998-and  remanded these matters to the RO for initial 
consideration of the recently-developed evidence and further 
action.  After accomplishing some action, the RO returned the 
matters to the Board.

In May 2004, the Board again reviewed the claims file and 
determined that the RO's actions did not completely satisfy 
the requirements of the Board's June 2003 remand, in that the 
RO had not readjudicated the matters on appeal.  The Board 
therefore again remanded  the matters on appeal to the RO, 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  In 
compliance with the remand, the RO readjudicated the two 
issues then on appeal, and in October 2005, issued a rating 
decision that restored the 30 percent rating for PTSD, 
effective November 1, 1999 (the date of the reduction); 
hence, that matter has been resolved and is no longer before 
the Board.  Also in October 2005, the RO continued the denial 
of a rating greater than 30 percent for PTSD (as reflected in 
the Supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  The appellant's service-connected PTSD is manifested by 
symptoms of traumatic nightmares two to three times weekly, 
daily intrusive thoughts, inability to establish and maintain 
relationships of intimacy, loss of pleasure in daily 
activities, avoidance of triggering events, reduced sleep and 
daily tiredness, increased irritable mood, hypervigilance, 
and exaggerated startle response; these symptoms are 
suggestive of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a rating of 50 percent for service-connected 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 
4.132, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a higher rating for PTSD has been 
accomplished.

In connection with the June 2003 remand, in July 2003, the 
Appeals Management Center (AMC) sent to the appellant and his 
representative a VCAA notice letter providing notice that, to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
service-connected disability had become worse.  The letter 
stated that such evidence could be a statement from a doctor 
containing physical and clinical findings, the results of 
laboratory tests or X-rays, and the dates of examinations or 
tests; such evidence could also be in the form of statements 
from persons able to describe, from their own knowledge and 
personal observation, how the disability had become more 
severe.  Thereafter, appellant and his representative were 
afforded opportunity to respond Accordingly, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence. 

The Board also notes that the AMC's letter of July 2003, and 
a follow-up AMC letter of June 2004, together, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO advised the 
appellant that VA is responsible for getting relevant records 
from any Federal agency, and that VA is also required to make 
reasonable efforts to obtain records held by non-Federal 
agencies such as private medical records, employment records, 
or records from state and local governments.  The letters 
identified the evidence of record to that point in regard to 
increased rating for PTSD, including newly-received evidence, 
and asked the appellant to identify and provide the necessary 
releases for any medical providers from whom he wished VA to 
obtain additional evidence for consideration.  The June 2004 
letter specifically advised the appellant, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, this makes sense, inasmuch as  the August 1999 
rating decision on appeal was issued more than one year prior 
to the enactment of the VCAA.  However, the Board finds that 
the lack of full pre-adjudication notice in this appeal has 
not, in any way, prejudiced the appellant.  The Board notes 
that the Court has held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following issuance of the June 2004 notice letter (which 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letters) the appellant was 
afforded another opportunity to present information and/or 
evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in October 2005 (as reflected in 
the SSOC). Neither in response to the letter cited above, nor 
at any other point during the pendency of this appeal, has 
the appellant informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to adjudication by the Board.   

Hence, the Board finds that any failure on VA's part in not  
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board notes that this was accomplished in the 
SSOC in October 2005, which suffices for Dingess/Hartman.  
The Court also held that VA notice must include information 
regarding the effective date assigned.  While the RO has not 
explicitly provided such notice in this case, such omission 
is harmless because the claim for increase (for an already 
service-connected disability) did not arise out of a claim 
for service connection, and there is no indication whatsoever 
that the appellant is challenging any effective date already 
assigned (the claim on appeal is limited to a claim for an 
increased rating). 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  On its own and pursuant to Board 
remands, the RO has obtained the appellant's service medical 
records and PTSD counseling records from the Hampton VA 
Medical Center (VAMC); the appellant has identified no other 
VA or private medical sources of pertinent records.  Further, 
the appellant has been afforded four VA psychiatric 
examinations in connection with the claim (the reports of 
which are of record), and the appellant and his wife 
testified before the Board and presented further documentary 
evidence for inclusion in the record at that time.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The Board also 
finds that the record also presents no basis for further 
development to create any additional evidence for 
consideration in connection with the current claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim remaining on appeal.  



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The ratings for the appellant's PTSD have been assigned under 
the provisions of Diagnostic Code (DC) 9411.  Under the 
General Rating Formula that became effective on November 7, 
1996, psychiatric disorders other than eating disorders, to 
include PTSD, are rated as follows:

A 30 percent rating is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In evaluating the severity of the appellant's service-
connected PTSD, the Board has considered the evidence 
summarized below:

The appellant had a VA psychiatric examination in January 
1997.  The appellant reported that he currently worked as a 
woodworker, and had held the same job for the past 20 years.  
The appellant reported that he had nightmares until five or 
six years ago.  He stated that he had difficulty remembering 
certain aspects of the trauma, and that he would occasionally 
"space out" for two or three days at a time.  The appellant 
stated that he did not like to be around crowds and that he 
felt other people were watching him.  On examination, the 
appellant had some difficulty remembering dates, but denied 
suicidal or homicidal ideation and denied hallucinations.  
There was no evidence of impaired insight or judgment.  The 
examiner diagnosed PTSD and assigned a current Global 
Assessment of Functioning (GAF) score of 55.  

In a VA Post-Traumatic Stress Disorders Clinical Team (PCT) 
intake assessment dated in August 1998, the appellant 
reported current problems with loud noises and quick temper, 
anxiety around crowds, and constant feeling of being on 
guard.  He also reported current trauma-related dreams, 
intrusive thoughts, and flashbacks.  The appellant reported 
that he coped with his symptoms through isolation of affect, 
episodic alcohol use, compulsive work pattern, and avoidance 
behaviors.  The appellant reported that he was currently 
working as a woodworker, but that he had problems being 
around large numbers of people on the job and in managing his 
anger around co-workers and supervisors.  The clinician 
diagnosed chronic PTSD, episodic alcohol abuse, and episodic 
cannabis abuse, and assigned a GAF of 61-70.  

The appellant had a VA-contracted psychiatric examination in 
January 1999 during which he reported recurrent dreams of 
Vietnam, flashbacks triggered by war movies or by airplane 
noises, alienation from people, and feeling of unease when in 
crowds.  There was no evidence of delusional thinking, 
homicidal or suicidal thoughts, or panic attacks.  The 
appellant's judgment and insight were fair, and his memory 
for remote and recent events was intact.  The examiner 
diagnosed chronic delayed PTSD and assigned a GAF of 70.

VA clinical notes dated from June to August 1999 show reports 
of increased anxiety, irritability, sleep disruption, 
concentration and focus, and difficulty interacting with co-
workers.

On VA psychological evaluation in October 1999, the appellant 
reported daily intrusive thoughts, hallucinatory flashbacks 
(with visual, olfactory, and auditory components), event 
exposure distress triggered by noise, avoidance and numbing, 
and hyperarousal manifested by inability to fall asleep or 
stay asleep.  He also reported hypervigilance, agoraphobia, 
and exaggerated startle response.  The appellant was still 
working, but was planning early retirement due to onset of 
memory problems.  The examiner diagnosed chronic PTSD with 
severe impact on social and vocational function and with 
apparent worsening of symptoms, and also diagnosed 
polysubstance abuse in early remission and generalized social 
phobia by history.  The examiner assigned a current GAF of 
51.

In his testimony before the Board in April 2001, the 
appellant reported nightmares and intrusive dreams.  He also 
reported difficulty going to sleep and remaining asleep, and 
stated that he would frequently check and re-check the 
security of the house.  He reported exaggerated startle, 
especially to noise.  The appellant stated that he currently 
had a few friends but lots of enemies, and that he preferred 
to be alone rather than with other people.  The appellant 
stated that he continued to work as a woodworker but 
experienced problems with his co-workers because of his 
irritability.  He also stated that he would have to stay home 
from work on occasion (typically one day every two weeks) 
because he was too tense to report for work.  The appellant's 
wife testified that the appellant was easy to be around, but 
impatient, and that the appellant liked to be alone.  The 
appellant and his wife both stated that the severity of the 
appellant's PTSD symptoms appeared to be unchanged (no better 
and no worse) since 1997. 

On VA psychiatric examination in February 2003, the appellant 
reported that he had retired from his woodworking job in 
April 2002, and that in September 2002 he began working as a 
night maintenance man doing simple repairs and changing light 
bulbs; the examiner noted that the appellant's success at 
that job was directly related to being able to function in 
the absence of other people.  The examiner noted that the 
appellant's severe problems with people could be seen in his 
untrusting and emotionally impoverished relations with others 
(except his wife) and his highly isolated lifestyle, his 
choice of social leisure pursuits, and his conflicts with 
those around whom he chose to be, notably his family.  The 
appellant reported that his PTSD was manifested by reduced 
sleep, tendency to isolate himself from others, panic when in 
crowds of unknown people, problems with concentration and 
memory when under stress, chronic fatigue, suspiciousness of 
others, and periodic increased irritability.  The examiner 
noted that the PTSD-specific symptoms included traumatic 
nightmares two to three times weekly, daily intrusive 
thoughts, inability to establish and maintain relationships 
of intimacy, loss of pleasure in daily activities, avoidance 
of triggering events (e.g., war movies), reduced sleep and 
daily tiredness, increased irritable mood, hypervigilance, 
and exaggerated startle response.  The appellant subjectively 
reported significant problems with practical memory, and the 
examiner stated that evaluation during the mental status 
examination suggested mild impairment of short-term and long-
term memory.  The examiner described the veteran's PTSD  as 
chronic, assessed the symptoms as moderate-to-severe, and 
assigned a current GAF of 45.

A March 2003 VA social-industrial survey reported that the 
appellant had retired from his woodworking job after 22 years 
because of stress-related job pressures; his current night 
job represented a six percent pay loss but was preferable 
because it enabled him to work alone.  The appellant and his 
wife both reported continued flashbacks, irritability, and 
drowsiness caused by the appellant's PTSD medication.  The 
appellant stated that he had no social life, preferred to be 
alone, and could not enjoy himself due to his paranoia and 
his unease around people.     

Comparing the appellant's PTSD symptoms to the criteria of 
the General Rating Formula, and affording the veteran the 
benefit of the doubt, the Board finds that the criteria for a 
rating of 50 percent are met.  

The appellant changed his jobs in 2001, and incurred a pay 
loss thereby, because of his PTSD symptoms (primarily 
irritability and social isolation).  This appears to support 
the schedular definition for a rating of 50 percent 
(occupational and social impairment with reduced reliability 
and productivity, as due to symptoms including e.g. 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships).  The Board also notes that one of the 
representative symptoms cited in the rating criteria for the 
50 percent evaluation is impairment of short- and long-term 
memory, and the VA examiner in February 2003 noted mild 
short-term and long-term memory loss.  Another of the 
symptoms  representative of a  50 percent rating is panic 
attacks more than once per week, and the appellant reports 
panic attacks every time that he is in a crowd, although 
there is no clinical corroboration for such panic attacks.  
While the evidence does not reflect some of the other  
symptoms included in the criteria for a 50 percent rating, 
such as flattened affect, abnormal speech (circumstantial, 
circumlocutory, or stereotyped speech), difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking; however, it is not required that 
a veteran meet every one of the symptoms listed in the rating 
criteria.  

The Board also points out that at least one of the 
appellant's GAF scores support a 50 percent rating for PTSD.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The GAF's assigned have declined steadily during the pendency 
of this appeal, from highs of 61-70 (in September 1998 and 
January 1999) to 51 in October 1999 to the most recent score 
of 45 in February 2003.  Per the DSM-IV, while GAF scores 
between 61-70 are indicative of mild symptoms and impairment, 
and GAF scores between 51 and 60 are reflective of moderate 
impairment, a score of 45 is reflective of serious symptoms, 
or any serious impairment in social, occupational, or school 
functioning.  Thus, the Board finds that the most recently 
assigned GAF is consistent with a 50 percent schedular 
rating.  Such a rating also appears consistent with the 
February 2003 examiner's assessment that the veteran's PTSD 
was moderate to severe.  

Accordingly, considering the above, along with the 
appellant's and his wife's assertions that the veteran's PTSD 
has remained pretty much the same over the last several 
years, the Board finds that, with resolution of all 
reasonable doubt in the appellant's favor, the criteria for a 
50 percent rating  for his service-connected PTSD are met.

However, no higher rating is warranted.  As noted above, the 
next higher, 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
In this case, there is evidence of impairment in work and 
family relations, but in none of the other areas cited in the 
rating schedule (school, judgment, thinking, or mood).  
Further, most of the representative symptoms cited among the 
criteria for the 70 percent rating are not present; while the 
evidence shows that two of the representative symptoms are 
present (difficulty in adapting to stressful circumstances, 
including work or work like setting, and inability to 
establish and maintain effective relationships), the evidence 
disproves the presence of all other representative criteria 
(suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; and, neglect of personal appearance and 
hygiene).  As the criteria for the next higher, 70 percent, 
rating are not met, it follows that the criteria for the 
maximum, 100 percent rating  likewise are not met.

For all the foregoing reasons, the Board finds that a 50 
percent, but no higher, rating for PTSD is warranted.
ORDER

A rating of 50 percent for PTSD is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


